Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended
Claim 8 is cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chass (US 4347491 A) in view of Williams (US 4404560 A).
Regarding Claim 1,
Chass teaches that a rotary variable differential transformer for measuring angular displacement of a shaft, the rotary variable differential transformer comprising: 
a stator housing (12, Fig. 1; col. 2, lines 1-5; col2, lines 28-30): 
a primary coil (dotted lower part 48 in Fig. 1) configured to receive an alternating current; 
a first secondary coil (44) electromagnetically coupled to the primary coil; and 
a second secondary coil (46) electromagnetically coupled to the primary coil; and 
a rotor (14) positioned concentrically within the stator, wherein the rotor is configured to receive a shaft (16) and rotate with the shaft while the stator remains stationary; 
wherein the primary coil is positioned at a first radial position within the stator spaced (not labeled; i.e. space between in 48 and 44,46 in Fig. 1) between from each of the first secondary coil and the second secondary coil.  
Chass does not expressly disclosed that primary coil is positioned at a first radial position within the stator spaced between about 90 to 150 degrees from each of the first secondary coil and the second secondary coil.  
Although, Chass does not disclose specific spacing between the primary coil and secondary coil at a first radial position, it would appear from Fig. 1 that it  would be met the range (i.e. “spaced between about 90 to 150 degrees”) because the value encompasses  a relatively large range. It is noted that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”
In the alternative, it would have been obvious to provide the primary coil is positioned at a first radial position within the stator spaced between about 90 to 150 degrees from each of the first secondary coil and the second secondary coil to provide a simple, easily produced rotary variable differential transformer.
Chass teaches the claim invention except an airgap between 0.001 and 0.010 inches measured between the stator and the rotor.
However, it is noted here that the air gap between the stator and rotor is in the order of from 0.005 to 0.05 inches {see Col.4, lines 38-40} as taught by Williams overlaps each other. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an airgap between 0.001 and 0.010 inches measured between the stator and the rotor as claimed to meet design requirements for certain application.

Regarding Claim 2,
As applied to claim 1, Chass does not expressly disclosed that wherein in an instance that the shaft rotates in a first radial direction, a voltage of the first secondary coil increases; and in an instance that the shaft rotates in a second radial direction, the voltage of the second secondary coil increases, wherein the change in voltage of the first secondary coil and the second secondary coil is linearly proportional to the rotation of the shaft.  
However, Chass teaches substantially identical structure as shown in Fig. 1, as claimed. As per MPEP § 2112.01.1 guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would be obvious in an instance that the shaft rotates in a first radial direction, a voltage of the first secondary coil increases; and in an instance that the shaft rotates in a second radial direction, the voltage of the second secondary coil increases, wherein the change in voltage of the first secondary coil and the second secondary coil is linearly proportional to the rotation of the shaft  as claimed to meet design requirement for certain application. 

Regarding Claim 3,
As applied to claim 2,  Chass  teaches that the change in voltage of the first secondary coil is linearly proportional to the rotation of the shaft within a range of rotation of the shaft and the change in voltage of the second secondary coil is also linearly proportional to the rotation of the shaft within the same range of rotation of the shaft  as explained in claim 2 analysis above.

Regarding Claim 4,
As applied to claim 3,  Chass teaches that wherein the range of rotation of the shaft is from 55 degrees in the first radial direction to 55 degrees in the second radial direction as explained in claim 2 analysis above.

Regarding Claim 5,
As applied to claim 1,  Chass teaches that the stator (12) is housed within an environmentally sealed housing (construed from Fig. 1)

Regarding Claim 6,
As applied to claim 1,  Chass teaches that the stator further defines a plurality of slots (26, 28, 30; Fig. 2; co. 2, lies 10-20) configured to allow the coils to be installed along the stator.

Regarding Claim 7,
As applied to claim 6,  Chass does not teach that wherein each of the slots 140 on the stator are between 0.02 and 0.100 inches wide.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of the slots 140 on the stator are between 0.02 and 0.100 inches wide to meet design requirements for certain applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A). It is noted that in the instant application, paragraph 0013 and 0028, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 9,
As applied to claim 1, Chass teaches that wherein the rotor defines: a  section of the rotor configured around less than an entire circumference of the rotor, such that the magnetically permeable arcuate section allows for the electromagnetic coupling between the first primary coil and the secondary coils as explained in claim 2 analysis above.

Regarding Claim 10,
As applied to claim 9,  Chass teaches that  the magnetically permeable arcuate section is between about 180 and 270 degrees of the entire circumference of the rotor as explained claim 9 analysis above.

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837